DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/05/2021 has been placed in record and considered by the examiner. 

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. 

For claim 1, the applicant argues on page 7-8 of the remarks that the combination of Li and Belschner fails to disclose "wherein the reconfiguration timer has a duration less than a T310 timer” 
	The examiner respectfully disagrees. For claim 1, the combination of Li and Belschner fails to disclose "wherein the reconfiguration timer has a duration less than a T310 timer “ Specifically, Li discloses that once a timer / limit for a RAR response expires a failure is declared as in fig. 18; 1853, 1859 (Yes), 1861, Fail; para. 0204, corresponding to “the reconfiguration timer”, where this method and timer / time associated with the timer is utilized for the handover execution procedure. Therefore, Li clearly discloses a reconfiguration timer (i.e. a time limit) based on which failure is declared, where the timer / time limit associated with the "wherein the reconfiguration timer has a duration less than a T310 timer_” 

Independent Claims 15, 29, 41, recite the same limitations as discussed above, therefore the arguments apply to those claims as well. In regards to the dependent claims 2, 4, 8, 10, 16, 18, 22, 24, 30, 34, 36 the applicant relies on the above arguments, which have been addressed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 8, 15, 16, 18, 22, 29, 30, 34, 41, is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. ( US 20150016312 A1) in view of Belschner et al. ( US 20150365865 A1)

For claim 1, Li discloses A method for wireless communications by user equipment (UE) (see fig. 18; para. 0204 first sentence; UE method), comprising:
nd to last sentence and 0180, which is interpreted as “wider system bandwidth”), which is indicated by the frequency index that may be used (i.e. frequency index 2 is only used out of all the available frequency / frequency indexes as in para. 0169 least sentence)
determining to move to a second level of CE (see fig. 18; 1851 / 1855; para. 0204; CE level raised);
indicating to the BS to move to the second level of CE (see para. 0204; at each higher CE level the UE transmits different amounts of repetitions indicative of a raised CE level); starting a reconfiguration timer upon the indicating to the BS (see fig. 18; 1853; each time the UE transmits a RA preamble to BS a timer is started to receive a response (RAR) which acknowledges the RA preamble and CE level  as in para. 0204 “whether the RAR is received in time (before a certain timer expires) and indicates the transmitted RA preamble” and para. 0088); and
declaring a radio link failure (RLF) when a reconfiguration message is not received from the BS before expiration of the reconfiguration timer (see fig. 18; 1853, 1859 (Yes), 1861, Fail; para. 0204; Once a timer for a RAR response expires and the transmission counter reaches a threshold a failure is declared) . 

Li does not disclose wherein the reconfiguration timer has a duration less than a T310 timer.
In analogous art, Belschner discloses wherein the reconfiguration timer has a duration less than a T310 timer (see para. 0146; limit for a handover execution procedure (i.e. “reconfiguration timer” and which is associated with declaring a RLF) is shorter than T310 timer).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Li by using the above recited features, as taught by Belschner, in order to provide a method of detection of the UE mobility without large uses of resources which increases operator’s costs (see Belschner sections 0014-15).


For claim 2, the combination of Li and Belschner, specifically Li disclose each of the first and second levels of CE corresponds to a number of bundled transmissions whereby transmissions are repeated (see para. 0204; each higher CE levels is equal to a larger number of repetitions the UE puts together to send during PRACH (“bundled transmissions”) as in para. 0117, 0124, 0126, where the CE level is associated with the number of transmission repetitions).

For claim 4, the combination of Li and Belschner, specifically Li disclose wherein the second level of CE is an increased level relative to the first level of CE (see fig. 18; 1853, 1855, para. 0204 the CE levels keep increasing throughout the loop of the method.


For claim 8, Li does not disclose declaring the RLF when a handover command is not received before expiration of the reconfiguration timer.
In analogous art, Belschner discloses declaring the RLF when a handover command is not received before expiration of the reconfiguration timer (see para. 0146; a failure is declared if not HO message is receives within the HO timer).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Li by using the above recited features, as taught by Belschner, in order to provide a method of detection of the UE mobility without large uses of resources which increases operator’s costs (see Belschner sections 0014-15).


Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 1, wherein further Li discloses An apparatus for wireless communications by user equipment (UE) (see fig. 2; 114), comprising: at least one processor configured to (see fig. 2; Processor 240 and para. 0056-57; UE processor).

Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 4.


For claim 29, Li discloses An apparatus for wireless communications by user equipment (UE), comprising:  (see fig. 2; UE 114 as in para. 0054), comprising:
Means (see fig. 6; 240, 260; para. 0057-0058; processor and memory of UE) for identifying a first level of coverage enhancement (CE) for the UE to communicate (see para. 0204, 0213; the UE starts transmitting at a beginning CE level (e.g. once it powers up) on a PRACH resource to a base station) on at least one narrowband region within a wider system bandwidth in which the UE communicates with a base station (BS) (see para. 0167 last two sentences, table 4, and para. 0169 last four sentences, 0180; the data utilizing CE (i.e. RA transmitted on PRACH with R repetition (corresponding to the CE)) transmitted by the UE may only be transmitted on a subset of frequencies (i.e.”narrowband”) in the entire frequency domain (as in para. 0112 2nd to last sentence and 0180, which is interpreted as “wider system bandwidth”), which is indicated by the frequency index that may be used (i.e. frequency index 2 is only used out of all the available frequency / frequency indexes as in para. 0169 least sentence)
Means (see fig. 6; 240, 260; para. 0057-0058; processor and memory of UE) for determining to move to a second level of CE (see fig. 18; 1851 / 1855; para. 0204; CE level raised);
Means (see fig. 6; 240, 260; para. 0057-0058; processor and memory of UE) for indicating to the BS to move to the second level of CE (see para. 0204; at each higher CE level the UE transmits different amounts of repetitions indicative of a raised CE level); 
Means (see fig. 6; 240, 260; para. 0057-0058; processor and memory of UE) for starting a reconfiguration timer upon the indicating to the BS (see fig. 18; 1853; each time the UE 
Means (see fig. 6; 240, 260; para. 0057-0058; processor and memory of UE) for declaring a radio link failure (RLF) when a reconfiguration message is not received from the BS before expiration of the reconfiguration timer (see fig. 18; 1853, 1859 (Yes), 1861, Fail; para. 0204; Once a timer for a RAR response expires and the transmission counter reaches a threshold a failure is declared) . 
	
Li does not disclose wherein the reconfiguration timer has a duration less than a T310 timer.
In analogous art, Belschner discloses wherein the reconfiguration timer has a duration less than a T310 timer (see para. 0146; limit for a handover execution procedure (i.e. “reconfiguration timer” and which is associated with declaring a RLF) is shorter than T310 timer)

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Li by using the above recited features, as taught by Belschner, in order to provide a method of detection of the UE mobility without large uses of resources which increases operator’s costs (see Belschner sections 0014-15).

Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in Claim 8.

Regarding Claim 41, the claim is interpreted and rejected for the same reason as set forth in Claim 1, where further Li discloses A non-transitory computer-readable medium for wireless communication by a user equipment (UE), wherein the non-transitory computer-readable medium comprises instructions for (see fig. 6; 240, 260, 262; para. 0057-0058; processor and memory storing applications 262 of UE for implementing method)

Claims 10, 24, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. ( US 20150016312 A1) and Belschner et al. ( US 20150365865 A1), further in view of Lee et al. ( US 20180063722 A1)

For claim 10, Li and Belschner do not disclose taking action to cause the reconfiguration timer to be adjusted based on the level of CE.
In analogous art, Lee discloses taking action to cause the reconfiguration timer to be adjusted based on the level of CE (see para. 0136, 0154; the existing timer values is increased / adjusted based on the CE level)
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Li and Belschner by using the above recited features, as taught by Lee, in order to provide a method of detection of 

Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 10.
Regarding Claim 36, the claim is interpreted and rejected for the same reason as set forth in Claim 10.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Tabet; Tarik et al.	US 10772015 B2	Packet-switched wireless communication for link budget limited wireless devices
Tamura; Takashi et al.	US 20140161086 A1	WIRELESS COMMUNICATION TERMINAL, WIRELESS COMMUNICATION DEVICE, WIRELESS COMMUNICATION SYSTEM, AND PROCESSING METHOD FOR REQUESTING UPLINK RESOURCE
Wu; Chih-Hsiang	US 20190246390 A1	Device and Method of Handling Narrowband Internet of Things Communication
YIU; CANDY et al.	US 20150087317 A1	SYSTEMS, METHODS, AND DEVICES WITH DIFFERENT RADIO LINK FAILURE TIMERS BASED ON USER EQUIPMENT SPEED

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Kenan Cehic/Examiner, Art Unit 2413       

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413